Case: 16-16476   Date Filed: 07/18/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-16476
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:15-cr-00209-PGB-TBS-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


VIRGINIA MILLER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 18, 2017)

Before MARCUS, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-16476     Date Filed: 07/18/2017   Page: 2 of 2


      Meghan Ann Collins, appointed counsel for Virginia Miller, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Miller’s convictions and sentence are AFFIRMED.




                                          2